DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to PCT/IL2018/051382.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-7, 9-19 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breeden (2016/0326770).
As to claims 1, 9 and 16: Breeden teaches a device comprising:
a base plate dimensioned for insertion into a passageway along an insertion axis (44);
a resilient element comprising a resilient arm coupled to said base plate, said resilient arm being disposed about said base plate substantially along said insertion axis (53), said resilient arm having a first end portion secured to said base plate and a second end normally spaced apart from said base plate and capable of being resiliently moved toward the base plate to define a closed position of said resilient element (figure 6, showing a closeup of 53 with crank element near the bottom, which rotates upward toward baseplate 44); and
a locking element configured for releasably locking said resilient element in the closed position (paragraph 0032).
As to claims 2, 10 and 19: Breeden teaches that the resilient element is a resilient clip comprising a first arm and a second arm, wherein said first arm and said second arm are resiliently interconnected at a first end thereof and spaced apart at a second end thereof, and wherein said first arm is coupled to said base plate substantially along said insertion axis (element 52, containing arm brackets 54, coupled to baseplate 44).
As to claims 3 and 11: Breeden teaches that wherein each of said first arm and said second arm further comprises an inwardly-oriented reverse-turned section at the second end thereof (figure 6).
As to claims 4 and 12: Breeden teaches that said locking element is a clamp configured for engaging said reverse-turned sections of said first arm and said second arm in said closed position (as seen in figure 4, the locking element 52 is cranked and clamps the element held by baseplate 44 through tension via a spring, paragraph 0039).
As to claim 5: Breeden teaches that said clamp is coupled to a pulling means configured for remotely releasing said clamp (53).
As to claims 6 and 13: Breeden teaches that the base plate is attached to an insertion means for inserting the device to a desired location within the passageway (shown in figure 2).
As to claims 7, 15 and 18: Breeden teaches that the insertion means further comprises a stop member configured for engaging an insertion point of said passageway (paragraph 0032).
As to claims 14 and 17: Breeden teaches that said insertion means is a line, wherein said passageway is vertical, and wherein said inserting comprises lowering said device into said passageway using said line (as seen in figure 2).
As to claim 23: Breeden teaches two or more said devices, wherein said two or more devices are deployed along a length at specified intervals (figure 2 shows multiple devices along the length).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breeden (2016/0326770) as applied to claim 1, and further in view of Yu (2014/0268726).  The teachings of Breeden are discussed above.
As to claim 8: Breeden teaches the limitations of claim 1.
Breeden is silent as to that the base plate further comprises means for attaching one or more detection sensors.
Yu teaches a baseplate with an arm and a insertion shaft which is locked in place with the arm and baseplate configuration (figure 1), including a sensor along the baseplate area (118, paragraph 0013).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Breeden with the teachings of Yu so that the control of the device can be done by more advanced means (Yu, paragraph 0013), and the tension and locking of the post can be monitored or controlled by electronic and automatic means.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876